Citation Nr: 0731002	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-35 590A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1984 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran contends that he has developed a low back 
disability and a bilateral shoulder disability as a result of 
active service.  The service medical records show that the 
veteran fell down some stairs in November 1984.  Injuries to 
the head, back, left arm, and knees were noted.  On 
examination, the back was nontender.  However, the veteran 
reported numbness and tingling in both legs.  There was also 
some swelling in the left elbow area.  The veteran has 
testified that this fall was down a three story stair case, 
and that he landed on his hands and knees.  He argues that he 
sustained injuries to his low back and his shoulders at this 
time.  

The veteran has testified that has had a continuity of low 
back and shoulder symptoms since the fall during service.

Post service medical records note that the veteran has been 
treated for a low back disability since September 1990 
following an injury at work.  He underwent surgery in 
September 1990.  He has continued to be treated for low back 
pain since that time.  

Additional private medical records indicate that the veteran 
has been treated for a right shoulder disability since 2003.  
There is a diagnosis of impingement syndrome of the shoulder.  

The record shows that there is evidence of an injury during 
active service and of current disabilities that may be 
related to this injury.  Therefore, the Board finds that the 
veteran should be scheduled for a VA examination in order to 
determine the nature and etiology of his current back and 
shoulder disabilities.  38 U.S.C.A. § 5103(A)

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current low 
back and shoulder disabilities.  All 
indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  

The examiner's attention is invited to 
the November 1984 service medical records 
pertaining to treatment of his injuries 
following a fall down some stairs, as 
well as September 1990 private medical 
records that note a recent back injury at 
work, March 2002 private medical records 
in which he relates his back disability 
to a 1992 work injury, and April 2003 
records in which the veteran reports that 
his shoulder pain began years ago after 
some pushing and pulling.  

Following completion of the examination 
and review of the claims folder, the 
examiner should answer the following 
questions: 1) Is it as likely as not (50 
percent probability or more) that the 
veteran has a low back disability as a 
result of the injury he sustained during 
active service?  2)  Is it as likely as 
not that the veteran has a disability of 
one or more of the shoulders as the 
result of the injury in service?  The 
reasons and bases for all opinions should 
be included in the examination report.  

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



